DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 06/21/2022, with respect to the pending claims have been fully considered and place the application in condition for allowance.  The previous rejection  of record has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-28, and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed fluid mixture system is considered allowable because of the configuration the cartridge and its features associated therewith. In particular, a membrane adjacent to a plate of the cartridge, the plate including respective orifices corresponding to the plurality of ingredient reservoirs, and configured to form, when pressed against the respective orifices, the respective seal; with the respective orifices being disposed on a side of the plate opposite to the plurality of ingredient reservoirs. Additionally, the mixing within the cartridge includes flowing, prior to the dispensing, a first portion of the solvent from the inlet to wet the at least one channel; pausing the flowing of the first portion of the solvent from the inlet; and flowing, subsequent to the pausing, a second portion of the solvent from the inlet; and wherein at least a part of the dispensing is during the pausing. Next feature surrounds the respective ingredients from two or more of the plurality of ingredient reservoirs are configured to be dispensed via the respective orifices into a particular one of the plurality of channels, and a width of the particular channel is such that the solvent flowing from the inlet flows around the respective seal of a non-dispensing one of the two or more of the plurality of ingredient reservoirs. Finally, the prior art fails to teach a cartridge further comprising a pressurized chamber with a gas inlet; wherein one wall of the pressurized chamber comprises the plate of the cartridge; and wherein the plurality of ingredient reservoirs is contained in the pressurized chamber. These features include the technical advantage of creating an all-inclusive cartridge complete with loading of reservoirs, selective mixing of ingredients and ultimate dispensing of said mixture into the rest of the system. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754